United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
DEPARTMENT OF THE NAVY, FEDERAL
FIRE DEPARTMENT, San Nicolas Island, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-485
Issued: April 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 12, 2006 appellant timely appealed the September 5, 2006 merit decision
of the Office of Workers’ Compensation Programs, which denied a schedule award for
employment-related hearing loss. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of the schedule award.
ISSUE
The issue is whether appellant has a ratable hearing loss.
FACTUAL HISTORY
Appellant, a 52-year-old retired firefighter, has an accepted claim for binaural moderate
high-frequency sensorineural hearing loss. He was last examined on January 27, 2005 by
Dr. Arthur S. Peters, a Board-certified otolaryngologist and Office referral physician. In
March 2006, appellant telephoned the Office inquiring about possible entitlement to a schedule

award.1 In response, the Office referred the case file to Dr. David N. Schindler, a Board-certified
otolaryngologist, to determine if appellant’s accepted hearing loss was sufficient to warrant a
schedule award. In a report dated April 30, 2006, Dr. Schindler found that, based on the
January 27, 2005 audiogram, appellant did not have a ratable hearing loss. In a decision dated
September 5, 2006, the Office denied appellant’s claim for a schedule award. The Office
explained that appellant’s accepted hearing loss was not severe enough to be considered ratable.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.2 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment as the appropriate
standard for evaluating schedule losses.3 Effective February 1, 2001, schedule awards are
determined in accordance with the A.M.A., Guides (5th ed. 2001).4
Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the losses at each
frequency are added up and averaged.5 Then, the “fence” of 25 decibels is deducted because, as
the A.M.A., Guides points out, losses below 25 decibels result in no impairment in the ability to
hear everyday speech under everyday conditions.6 The remaining amount is multiplied by a
factor of 1.5 to arrive at the percentage of monaural hearing loss.7 The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss; the lesser loss
is multiplied by five, and then added to the greater loss and the total is divided by six to arrive at
the amount of the binaural hearing loss.8
ANALYSIS
In reviewing appellant’s January 27, 2005 audiogram, the frequency levels recorded at
500, 1,000, 2,000 and 3,000 hertz for the right ear reveal decibel losses of 15, 10, 10 and 30,
1

Appellant did not file a claim for a schedule award (Form CA-7) until August 25, 2006.

2

The Act provides that, for complete, or 100 percent loss of hearing in one ear, an employee shall receive 52
weeks’ compensation. For complete loss of hearing of both ears, an employee shall receive 200 weeks’
compensation. 5 U.S.C. § 8107(c)(13) (2000).
3

20 C.F.R. § 10.404 (2006).

4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

5

A.M.A., Guides 250 (5th ed. 2001).

6

Id.

7

Id.

8

Id.

2

respectively, for a total of 65 decibels. This figure when divided by 4 results in an average
hearing loss of 16.25 decibels. The average loss of 16.25 is reduced by 25 decibels to 0, which
represents no ratable monaural hearing loss for the right ear. Testing for the left ear at the
frequency levels of 500, 1,000, 2,000 and 3,000 hertz revealed decibel losses of 15, 15, 15 and
50 decibels respectively, for a total of 95 decibels. Utilizing the above-noted formula, results in
a zero percent monaural hearing loss for the left ear. Accordingly, appellant’s most recent
audiogram does not establish a ratable hearing loss for either ear.
CONCLUSION
Appellant does not have a ratable hearing loss. As such, he is not entitled to a schedule
award.
ORDER
IT IS HEREBY ORDERED THAT the September 5, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 26, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

